Exhibit 10.3

 

Schedule of documents substantially similar to Exhibit 10.2

 

1. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Harrisonburg, Virginia; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $2,015,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

2. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Martinsville, Virginia; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $1,495,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

3. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Shreveport, Louisiana; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $2,015,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

4. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Richmond, Kentucky; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $2,015,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

5. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Kingsport, Tennessee; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $1,560,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

6. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Jackson,
Tennessee; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$2,080,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

7. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Alcoa,
Tennessee; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$1,625,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.



--------------------------------------------------------------------------------

8. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Palm
Bay, Florida; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$2,990,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

9. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Lakeland, Florida; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$1,950,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

10. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn,
Jacksonville, Florida; Deed to Secure Debt, Assignment of Rents and Leases,
Security Agreement and Fixture Filing; Subordination, Attornment and
Lessee-Lessor Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note
for $2,340,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.

 

11. Loan Agreement dated as of August 24, 2005, between Jameson Inns Financing
02, L.P. and GE Capital Franchise Finance Corporation, for Jameson Inn, Ormond
Beach, Florida; Deed to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing; Subordination, Attornment and Lessee-Lessor
Estoppel Agreement with Kitchin Hospitality, LLC; Promissory Note for
$2,535,000; Environmental Indemnity Agreement; Undertaking Agreement; and
Unconditional Guaranty of Payment and Performance of Jameson Inns, Inc.